RENDERED: APRIL 29, 2022; 10:00 A.M.
                        NOT TO BE PUBLISHED

                 Commonwealth of Kentucky
                           Court of Appeals

                              NO. 2021-CA-0114-MR

RUBY R. BENNETT                                                    APPELLANT


                  APPEAL FROM HARLAN CIRCUIT COURT
v.               HONORABLE KENT HENDRICKSON, JUDGE
                         ACTION NO. 19-CI-00167


DISCOVER BANK C/O DISCOVER
PRODUCTS, INC.                                                       APPELLEE


                                     OPINION
                                    AFFIRMING

                                   ** ** ** ** **

BEFORE: ACREE, DIXON, AND K. THOMPSON, JUDGES.

DIXON, JUDGE: Ruby R. Bennett, pro se, appeals from orders granting summary

judgment in favor of Discover Bank C/O Discover Products, Inc. (Discover) and

denying her motion for a new hearing, entered by the Harlan Circuit Court on

November 15, 2019, and December 16, 2020, respectively. After careful review of

the briefs, record, and law, we affirm.
          BACKGROUND FACTS AND PROCEDURAL HISTORY

             On May 6, 2019, Discover filed the underlying collection action

alleging that Bennett had defaulted on $11,971.33 in credit card debt. Bennett, pro

se, answered, admitting that Discover had issued her a credit card in 1989, which

she regularly used until 2014; however, she denied being in default, claiming

instead she was entitled to credit for fraudulent charges which would offset her

account balance.

             On October 24, 2019, after complying with Bennett’s request for

production of documents, Discover filed a motion for summary judgment.

Discover claimed it had conclusively established: (1) Bennett applied for and used

the account at issue; (2) the transactional history of charges and payments applied

to the account from 2012 to 2017; (3) Bennett had defaulted on the terms of the

account; and (4) the amount due and owing to Discover. Accordingly, Discover

argued that no genuine issue of material fact existed and it was entitled to a

judgment as a matter of law. Discover submitted the credit application signed by

Bennett; account statements from May 2012 through September 2017; an affidavit

from Ruby Cordova, a litigation support coordinator, attesting to the accuracy of

the account balance in default; and, by reference, the Cardmember Agreement,

which was attached to the complaint. Bennett argued that her claim of entitlement

to credit for fraudulent charges was an issue of material fact which, if proven,


                                         -2-
would preclude Discover’s right to relief. The motion came before the court on

November 14, 2019. Bennett did not appear, and the court granted Discover’s

motion by order entered November 15, 2019.

                Bennett promptly filed multiple post-judgment motions, including a

motion citing CR1 55.02 and CR 60.02, seeking to set aside what she characterized

as a default judgment. By order entered December 16, 2020, the court, treating the

motion as one to vacate summary judgment, denied it and further denied as moot

Bennett’s remaining motions. This appeal timely followed. We will introduce

additional facts as they become relevant.

                                         ANALYSIS

                Bennett asserts the court erred in denying her motion for a new

hearing. In support, Bennett states that at the time of the November 14, 2019,

hearing, she had been recovering from double pneumonia for two months and,

having decided to forgo the cost of representation, the stress and challenge of self-

representation had weakened her condition. Events culminated when, instead of

taking her prescribed oxygen treatment, Bennett prepared for the hearing

throughout the night of November 13, 2019, and most of the following morning,

which rendered her too weak to appear at court. As a result, Bennett argues she

was unfairly deprived of her opportunity to present the court with pertinent legal


1
    Kentucky Rules of Civil Procedure.

                                            -3-
authority and, consequently, the court entered a judgment unsupported in fact or

law.

             CR 59.01 provides that a party may be granted a new trial where,

relevantly: the party was prevented from having a fair trial; the court erred in

assessing the amount of recovery; the verdict is contrary to law; or the party

discovers new material evidence which could not with reasonable diligence have

been discovered and produced at trial. Whether to grant or deny a new trial is

within the trial court’s sound discretion, and its determination is entitled to great

deference on appeal. CertainTeed Corp. v. Dexter, 330 S.W.3d 64, 72 (Ky. 2010).

“Even if the trial court finds that one of the grounds [enumerated in CR 59.01]

exists, it is not bound in every case to grant a new trial. The issue could be moot,

or the grounds may be off-set by other factors.” Id. Accordingly, we review the

trial court’s decision for an abuse of discretion. Id. An abuse of discretion occurs

when the trial court’s decision is arbitrary, unreasonable, unfair, or unsupported by

sound legal principals. Id. (quoting Commonwealth v. English, 993 S.W.2d 941,

945 (Ky. 1999)).

             It has long been held that to merit relief, a party’s absence from a

proceeding or inability to present evidence must have been unavoidable through

the exercise of reasonable skill and diligence. Mason v. Lacy, 274 Ky. 21, 117,




                                          -4-
S.W.2d 1026 (1938) (decided under the predecessor of CR 59.01, Civ. Code Prac.2

§ 518). Herein, while we are sympathetic to Bennett’s hardship, we cannot agree

that her absence was unavoidable when, rather than seek a continuance or retain

counsel, she engaged in a course of conduct that she acknowledges precluded her

from meeting her known health needs. Further, though Bennett claims she was

deprived of her right to present a defense, her argument regarding fraudulent

charges was fully presented through her response to Discover’s motion and was

considered by the court prior to its judgment. Thus, Bennett’s substantial rights

were not affected by her absence from the hearing, and there was no basis to vacate

the judgment. CR 61.01. Accordingly, we conclude the court did not abuse its

discretion.

              Next, Bennett contends the court erred by granting summary judgment

where her assertion of fraudulent charges created an issue of material fact as to

whether, and to what extent, her account was in default. Bennett’s claim revolves

around what she has characterized as 283 unauthorized charges, totaling

$43,019.41, spanning from May 2012 to December 2013 and paid by Discover to

the Bresky Law Firm. Bennett asserts that, pursuant to the Fair Credit Billing Act,


2
  Civil Code of Practice which was replaced by the enactment of Kentucky Rules of Civil
Procedure in 1953.
3
  In her brief, Bennett asserts there were 30 unauthorized charges; however, she concedes that
two of the 30 identified were, in fact, authorized.



                                              -5-
15 U.S.C.4 § 1666 (2011), Discover is required to hold her harmless for fraudulent

charges exceeding $50 and that her alleged default will be satisfied after a credit

for these erroneous charges is applied to the account.5 In opposition, Discover

argues Bennett waived protection from liability by her failure to provide Discover

notice of the alleged unauthorized charges within 60 days of issuance of the

account statement, as required by both the Cardmember Agreement and 12 C.F.R.6

§ 226.13 (2010), Truth in Lending (Regulation Z).

                Summary judgment is appropriate “if the pleadings, depositions,

answers to interrogatories, stipulations, and admissions on file, together with the

affidavits, if any, show that there is no genuine issue as to any material fact and

that the moving party is entitled to a judgment as a matter of law.” CR 56.03. We

review to determine whether the trial court erred in finding no genuine issue of

material fact exists and the moving party was entitled to a judgment as a matter of

law. Scifres v. Kraft, 916 S.W.2d 779, 781 (Ky. App. 1996). Because factual

findings are not at issue, a grant of summary judgment is reviewed de novo.




4
    United States Code.
5
  Bennett also repeatedly references 31 unauthorized payments, totaling $8,786.00, which she
asserts were automatically drafted from her bank account to Discover from November 2014
through June 2017. However, as Bennett fails to identify how this claim invalidates the
judgment, we need not further examine the issue.
6
    Code of Federal Regulations.

                                             -6-
Pinkston v. Audubon Area Cmty. Servs., Inc., 210 S.W.3d 188, 189 (Ky. App.

2006).

             Even accepting as true Bennett’s claims of fraud, we agree with

Discover that the court did not err. While Bennett argues it was sufficient that she

provided Discover notice within 60 days of her actual knowledge of the fraud, this

interpretation is contrary to the plain language of 15 U.S.C. § 1666(a) on which she

relies, as well as 12 C.F.R. § 226.13(b)(1) and the Cardmember Agreement, all of

which require she notify Discover within 60 days of transmission of the statement

containing the error. Herein, Bennett clearly did not comply with this requirement

where she admits she only became aware of the error after May 2019, more than

five years after issuance of the statement containing the most recent disputed

charge. As her claim of entitlement to an account credit is meritless, the court

properly concluded that there was no issue of material fact and granted summary

judgment to Discover.

                                  CONCLUSION

             Therefore, and for the foregoing reasons, the order and judgment of

the Harlan Circuit Court is AFFIRMED.



             ALL CONCUR.




                                         -7-
BRIEF FOR APPELLANT:       BRIEF FOR APPELLEE:

Ruby R. Bennett, pro se    Nicholas K. Rohner
Harlan, Kentucky           Cincinnati, Ohio




                          -8-